NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 09-4301
                                       ___________

                                    AGRON HALILI,
                                                         Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A094-824-522)
                     Immigration Judge: Honorable Annie S. Garcy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 13, 2010

               Before: RENDELL, FISHER and GARTH, Circuit Judges

                            (Opinion filed: October 14, 2010)

                                        _________

                                         OPINION
                                        _________

PER CURIAM

       Agron Halili petitions for review of the Board of Immigration Appeals’ (“BIA”)

final order of removal. For the reasons that follow, we will deny the petition.
                                              I.

       Halili, a native and citizen of Albania, entered the United States as a non-

immigrant visitor in 2006. A few days before his visa was set to expire, he filed an

affirmative application for asylum and withholding of removal,1 alleging past persecution

and a fear of future persecution on account of his involvement and affiliation with

Albania’s Socialist Party. After his visa expired, he was placed in removal proceedings.

       In November 2007, the Immigration Judge (“IJ”) held a hearing on the merits of

Halili’s application. Two months later, the IJ issued a written decision denying the

application. The IJ found Halili’s testimony credible, but concluded that neither the

unfulfilled threats that had been made against him in Albania, nor his being fired from his

job there, rose to the level of persecution. Additionally, the IJ rejected Halili’s claim that

he would be persecuted upon returning to Albania for having exposed pension fraud at his

former place of employment, concluding that he had not shown that any alleged

retaliation taken against him would be on account of his political opinion or his

membership in the Socialist Party or another particular social group. Finally, the IJ

concluded that Halili had not shown that his fear that he himself would be implicated in

the fraud was reasonable. On appeal, the BIA upheld the IJ’s denial of Halili’s



       1
         Halili’s brief refers to the Convention Against Torture (“CAT”) despite the fact
that his counsel in the proceedings before the Immigration Judge made clear that Halili
was not pursuing that form of relief. (See Admin. Rec. at 83.) To the extent Halili is now
trying to raise a CAT claim, it is unexhausted and thus outside the scope of our review.
See Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003).

                                              2
application and rejected Halili’s argument that the IJ had failed to afford him a fair

hearing. Halili now seeks review of the BIA’s decision.2

                                             II.

       An alien seeking asylum must demonstrate that he is unable or unwilling to return

to his home country “because of persecution or a well-founded fear of persecution on

account of race, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42); see 8 U.S.C. § 1158(b). “Persecution” consists of

“threats to life, confinement, torture, and economic restrictions so severe that they

constitute a threat to life or freedom,” but “does not encompass all treatment that our

society regards as unfair, unjust, or even unlawful or unconstitutional.” Fatin v. INS, 12

F.3d 1233, 1240 (3d Cir. 1993). We review the agency’s conclusions regarding evidence

of persecution, as well as its other factual findings, for substantial evidence, see Chavarria

v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006), and must uphold those findings “unless

the evidence not only supports a contrary conclusion, but compels it.” Abdille v.

Ashcroft, 242 F.3d 477, 483-84 (3d Cir. 2001).

       In this case, Halili has not shown that the record compels a finding of past

persecution or a well-founded fear of future persecution. With respect to his claims of

past persecution, he has not established that the unfulfilled threats he allegedly faced were




       2
       We have jurisdiction over Halili’s petition for review pursuant to 8 U.S.C.
§ 1252(a)(1).

                                              3
sufficiently “imminent and menacing” to constitute persecution. See Li v. Att’y Gen. of

the U.S., 400 F.3d 157, 164 (3d Cir. 2005). Nor has he shown that his being fired

amounts to “the deliberate imposition of severe economic disadvantage” that we have

held may constitute persecution. See id. at 168. As for his claims of future persecution,

he does not identify any evidence that compels a finding that he has a well-founded fear

of future persecution on account of his efforts to expose fraud at his former place of

employment. Accordingly, the agency did not err in denying his asylum claim. Because

Halili cannot prevail on his asylum claim, he cannot meet the higher standard for

withholding of removal. See Lukwago v. Ashcroft, 329 F.3d 157, 182 (3d Cir. 2003).

       Halili contends that the agency failed to consider all of the evidence, and that the IJ

violated his due process rights by denying him a full and fair hearing. We disagree.

Having reviewed the record, we are confident that the agency considered all of the

evidence, and we find no violation of due process. Contrary to Halili’s assertions, neither

the questions the IJ posed to Halili during his testimony, nor the IJ’s interactions with

Halili’s counsel during the hearing, were inappropriate. We have considered Halili’s

remaining arguments and conclude that they lack merit.3

       In light of the above, we will deny Halili’s petition.



       3
        Halili argues, inter alia, that “[t]he agency erred when it found changed country
conditions,” and that it should have considered whether to grant asylum “notwithstanding
any perceived change in country conditions.” (Halili’s Brief at 12, 17.) This argument is
misplaced, for the agency did not deny his asylum claim based on a change in country
conditions.

                                              4